               C                                               -To Page 1 ofc)o
                    Case 3:20-cv-00534-JBA Document 122 Filed 06/29/20       2               /tie_                      o
                                                                                        No,                 - v- Say
                      SCANNED at
                      and &nailed //-z9/         °`'                              F/6 it& to, 64- ( g?                      )
,A,)      Lth"07-
                           t5fic/by                          pages
                           date       initials         Na.
                                                                                                             s OuTV' L-0,0‘"
                      6                                       -To        s-ri+le-/kAe,$)                  9J5 L &A
                                                                                                                   ye-k
                                                                                                                                 TA
                                                                                                                            (>64211(



                      c T.
                                                        VJIg.    S cc)                   Noo."




              NoT           We-c&                                                 —$1 7                    c)x      k

                                                                    (j                  Si4LC"ik S




                           0,o.r                                ec;J-a,6
  -14a)                                                                                                        ,c
                                                                                                      fro ,/ ev,
                                      67/017(
                                                             Ro_5fof s:_pe__
             Lok-L)   S
                                                                ••()
             )- 1-(G )1A1,e_
                                                                                        90 00.77              /14. Fr6- 1/1.7e
                    Le-5 —iLcktu                              g .00        i\-1


               .-T-- 1li          A-Re_                              -De?ie          Frei+
                                                                              Fcc,p-f                ;e




                                                                         4c/c)
                                                                           .(k)/SCc-.4 et)
                                                                         &(ck
            Case 3:20-cv-00534-JBA Document 122 Filed 06/29/20 Page 2 of 2


C- -w.e%,                             df C (ts c.ib J1/1
                                                       4 5

Cie     I              Oc      c2 arQS;e9k_ Ai( i f• C
               ;(
r                     4_ t, v +7, Fe 5 0' ec_l-e
                             im _

                    o' C) --S                              ( ),
      I E.:         5,_tr3-iefi,                       .-...,



        G-Lau     51-vA
                                                                          , 2a
              ivri C.
        S 6 1V V/vnicK wet v
        Ne

                                      S

               C             \C-cp


                                              hA

      It.)as                                  v                           p
      'To TO Fec.                    Pq°Le-       T-            IN   v.       s
                                Ak).          :„?o -cV 45,3Y(.7g4)
                                                                                  a(kk2rek.6
